Ehrlich, Ch. J.
The action is to recover for goods sold and delivered by the firm of J ames Saitta's Son & Go. to the defendant.
The plaintiff ciaiins under an assignment executed by that firm.
The answer admits that the defendant purchased from said firm certain goods and merchandise, and for further answer “ denies each and every other allegation in said complaint contained not hereinbefore specifically admitted, controverted or denied.”
Plaintiff’s counsel moved for judgment on the pleadings, and the court granted the motion, and directed a verdict in favor of the plaintiff, which is now the subject of review.
The reason for granting plaintiff’s motion was that the answer was not in the form authorized by the Code.
But the Court of Appeals in Griffin v. Long Island Railroad Company, 101 N. Y. 349, has held that such a denial is good and creates a triable issue.
Following this case, it is clear that the defendant by his answer put in issue the value or agreed price of the goods, together with the fact whether the assignment, under which the plaintiff claims, was ever executed as alleged.
The direction to find for the plaintiff was clearly unauthorized, and the judgment entered on such direction must be reversed and a new trial ordered, with costs to the appellant to abide the event.
Van Wyck, J., concurs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.